IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40787

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 811
                                                 )
       Plaintiff-Respondent,                     )      Filed: December 31, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
KENNETH W. CAMPBELL,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order relinquishing jurisdiction and executing unified sentence of five years, with
       two years determinate, for failure to register as a sex offender, affirmed.

       Sara B. Thomas, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Kenneth W. Campbell pled guilty to failure to register as a sex offender. Idaho Code
§§ 18-8311, 18-8308. The district court sentenced Campbell to a unified term of five years, with
two years determinate, and retained jurisdiction. After a period of retained jurisdiction, the
district court relinquished jurisdiction and executed Campbell’s sentence without reduction.
Campbell appeals, contending the district court abused its discretion by relinquishing jurisdiction
and executing his sentence. Campbell also contends his sentence is excessive.
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.

                                                1
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. Campbell has failed to
show that the district court abused its discretion.
       Campbell also contends his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion.     Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007). The record does not indicate that a unified sentence of five years, with
two years determinate, was an abuse of discretion in this case.
       Accordingly, the order of the district court relinquishing jurisdiction and Campbell’s
sentence are affirmed.




                                                  2